          Case 5:14-fj-00005-HE Document 247 Filed 04/16/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF OKLAHOMA

UNIVERSITAS EDUCATION, LLC

       Petitioner/Judgment Creditor,

v.                                                         Civil Action No.: 14-FJ-05-HE

AVON CAPITAL, LLC,

       Respondent/Judgment Debtor,

ASSET SERVICING GROUP, LLC,

       Respondent/Garnishee,

SDM HOLDINGS, LLC,

       Respondent/Garnishee,

and

AVON CAPITAL, LLC, a Wyoming
Limited liability company.

       Intervenor.

                          NOTICE OF RENEWAL OF JUDGMENT

       Timothy F. Campbell of the law firm of MEE HOGE PLLP, counsel for the

Petitioner/Judgment Creditor, Universitas Education LLC, and pursuant to the Order [Doc. #240]

entered herein on April 8, 2021, hereby gives notice of renewal of the Judgment that was filed in

this action as follows:

DATE OF FILING WITH THE DISTRICT COURT: November 7, 2014.

AGAINST JUDGMENT DEBTORS: Daniel E. Carpenter; Grist Mill Capital, LLC; Grist Mill

Holdings, LLC; Carpenter Financial Group; Avon Capital, LLC; Phoenix Capital Management,




                                               1
          Case 5:14-fj-00005-HE Document 247 Filed 04/16/21 Page 2 of 2




LLC; Grist Mill Trust Welfare Benefit Plan, and any trustees and plan sponsors thereto insofar as

they hold Grist Mill Trust assets; and Hanover Trust Company.

JUDGMENT CREDITOR: Universitas Education, LLC.

       DATED this 16th day of April, 2021.


                                                    /s/ Timothy F. Campbell_____
                                                    Timothy F. Campbell, OBA No. 30513
                                                    tfc@meehoge.com
                                                    MEE HOGE PLLP
                                                    50 Penn Place
                                                    1900 NW Expressway, Suite 1400
                                                    Oklahoma City, OK 73118
                                                    Telephone: (405) 848-9100
                                                    Facsimile: (405) 848-9101
                                                    ATTORNEYS FOR UNIVERSITAS
                                                    EDUCATION, LLC

                              CERTIFICATE OF SERVICE

       I hereby certify that on this 16th day of April, 2021, I electronically transmitted the
foregoing document to the Clerk of Court using the ECF System for filing and transmittal
of Notice of Electronic Filing to the following ECF registrants on record:

John D. Stiner
Joseph H. Bocock
Alan Rupe
Gerald Green Melvin McVay
Clayton Ketter
Jeffrey Sandberg
                                                       /s/ Timothy F. Campbell_______




                                               2
